UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-1926


KENNETH HINTON,

                  Plaintiff – Appellant,

          v.

TRANS UNION LLC; EQUIFAX, INC., d/b/a Equifax Information
Services LLC; EXPERIAN INFORMATION SOLUTIONS, INCORPORATED,

                  Defendants – Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   T. S. Ellis, III, Senior
District Judge. (1:09-cv-00170-TSE-IDD)


Submitted:   May 20, 2010                     Decided:   June 8, 2010


Before MOTZ, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kenneth Hinton, Appellant Pro Se.    Erik J. Grohmann, Paul L.
Myers, STRASBURGER & PRICE, LLP, Frisco, Texas; Keasha Ann
Broussard, Barry Goheen, KING & SPALDING, LLP, Atlanta, Georgia;
Jonathan S. Hubbard, TROUTMAN SANDERS, LLP, Richmond, Virginia,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Kenneth    Hinton    appeals     the   district    court’s   order

granting the Defendants’ motion to dismiss his second amended

complaint       alleging       claims   under   the   Fair   Credit      Reporting

Act.     We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district

court.    See Hinton v. Trans Union LLC, No. 1:09-cv-00170-TSE-IDD

(E.D.    Va.    Aug.     11,   2009).     We    dispense   with   oral   argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                         AFFIRMED




                                          2